Citation Nr: 0705873	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
service-connected post traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.  The Board notes that the veteran was awarded a Combat 
Infantryman's Badge, a Bronze Star with "V" device and a 
Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 RO rating decision 
that granted service connection for PTSD, with a 30 percent 
rating assigned effective on September 2, 2003.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 
percent, but not more for the service-connected PTSD are met 
from September 2, 2003. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds as noted below that all 
notification and development action needed to fairly 
adjudicate the claim for initial evaluation of PTSD has been 
accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of an initial rating for the service-connected PTSD.  
Prior to the November 2003 rating decision on appeal, the RO 
sent the veteran a notice letter in September 2003 that 
addressed the elements and evidence required to establish 
service connection, but not the elements and evidence 
required to establish entitlement to an increased rating.  

However, the rating decision and accompanying letter listed 
the evidence that had been considered in granting the 
assigned initial rating, identified the rating criteria, and 
invited the veteran to submit any additional evidence.  The 
veteran had an opportunity to respond prior to the issuance 
of the July 2004 Statement of the Case (SOC) that continued 
the initial 30 percent rating.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the November 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2003 letter advised the veteran that VA is 
responsible for getting any evidence considered to be in the 
possession of the federal government such as VA medical 
center records or military records.  

The letter also advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure that the VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  

As noted above, the veteran has been advised of the evidence 
required to support a higher rating, and of the evidence of 
record.  The Board finds that he has been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the rating action on appeal.  
This is logical, since this is a "downstream" issue.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this case, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  Further, the Board's action in fact grants the 
veteran a higher rating.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  As 
regards to the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC; this suffices for 
Dingess/Hartman.  

The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the veteran has not 
suggested that the assigned effective date for service 
connection is being challenged.  

Therefore, regardless of the Board's decision in regard to 
the initial rating to be assigned to the disability, the 
Board's action will have no consequence whatsoever on the 
effective date of service connection.  

The Board accordingly finds that there is no possibility of 
prejudice under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran has not indicated, and the record does not show, 
that there is any existing evidence from VA or non-VA medical 
providers that may be relevant toward establishing 
entitlement to the benefit claimed.  

The veteran was afforded a VA psychiatric examination in 
October 2003, immediately prior to the rating decision on 
appeal, and neither the veteran nor his representative has 
shown or argued that the veteran's disability has increased 
in severity since that examination.  

Finally, the veteran was advised of his entitlement to a 
hearing before the RO and/or before the Board, but he waived 
that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased initial 
rating for the service-connected PTSD.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the September 2, 
2003 effective date of service connection.  

In August 2003 the veteran was examined by Dr. H. at 
Goldsboro Psychiatric Clinic.  The psychiatrist took an oral 
history from the veteran.  The psychiatrist noted that the 
veteran had experienced nightmares since 1968, currently once 
or twice weekly.  

The veteran reported waking in panic and in sweats lasting 
several minutes.  He also reported having flashbacks twice 
per month accompanied by panic attacks, lasting approximately 
ten minutes.  The veteran stated that he averaged four to six 
hours of sleep per night.  

The psychiatrist also noted that the veteran had intrusive 
thoughts, startled easily, was hypervigilant, and could not 
stand for anyone to be behind him.  The veteran only 
socialized with family and only about once per month.  The 
veteran's memory was also reported as severely impaired and 
that he got lost when traveling.  

The psychiatrist also noted that the veteran reported 
auditory hallucinations in which he would hear his name being 
called once or twice per week, hear cars drive up three to 
four times per week, and hear noises in the house two to 
three times per week.  The psychiatrist noted that all of 
these hallucinations occurred when no one was there.  

The psychiatrist also noted that the veteran was depressed 20 
percent of the time with low energy and interest in anything. 
The veteran felt like crying three to four times per week, 
angered easily, and felt helpless and suicidal at times.  

The psychiatrist noted that because of the veteran's PTSD, 
the veteran was unable to sustain social relationships and 
that the PTSD compromised his ability to sustain work 
relationships.  

The psychiatrist diagnosed the veteran with chronic PTSD, 
chronic major depression and a global assessment of 
functioning (GAF) of 41. The psychiatrist put the veteran on 
medication and started him on cognitive behavioral 
psychotherapy.  

In October 2003 the veteran had a VA medical examination.  
The VA physician reviewed the veteran's medical records prior 
to the completion of the examination.  

The physician noted that the veteran currently thought about 
his experiences more than he used to, did not talk about his 
experiences in Vietnam, and did not watch things on 
television related to Vietnam.  The physician noted that the 
veteran had sleep disturbances and interrupted sleep.  It was 
also noted that the veteran had nightmares 3 times per week 
in addition to intrusive thoughts and some flashbacks.  

The physician noted that the veteran was anxious, easily 
startled, hypervigilant, uncomfortable in crowds and avoided 
crowds.  The physician also noted that the veteran had not 
had any suicide attempts or panic attacks.  

The physician noted that the veteran witnessed and 
experienced traumatic events that included actual or 
threatened death or serious injury to himself and to others, 
and that he re-experienced these with nightmares, flashbacks 
and intrusive thoughts.  

The physician noted that the veteran was less interested in 
social activities and was distant from people.  The physician 
also noted that the veteran was anxious, hyper vigilant and 
easily startled and that these problems had interfered with 
the veteran's work and social activities.  These symptoms 
caused the veteran to be no longer comfortable with people 
and the veteran would stay by himself and that all of this 
had caused the veteran some distress.  

The physician noted that the veteran had been doing 
electrical work for 8 years with the same company.  He also 
noted that the veteran lived with his wife, did some chores 
around the house and watched a little bit of television.  It 
was also noted that the veteran had some friends and 
occasionally went to church.  

The VA physician noted that the veteran had limited social 
relationships and not many recreational and leisure pursuits.  
The veteran reported that he had been married three times and 
was close to his four children.  

The physician noted that, on examination, the veteran was 
alert, cooperative, casually but neatly dressed, and answered 
questions and volunteered information.  The physician noted 
that there were no loose associations or flight of ideas or 
bizarre motor movements or tics.  The veteran seemed a bit 
tense but friendly and cooperative.  

The physician noted that the veteran had flashbacks and 
intrusive thoughts but no homicidal or suicidal ideations.  
The physician noted that there was no impairment of thought 
process or communication and that the veteran had no 
delusions, hallucination, ideas of reference or 
suspiciousness.  

The physician noted that the veteran was oriented times three 
and that the veteran's memory, both remote and recent, 
appeared to be good.  The veteran's insight and judgment was 
noted to appear to be adequate as was the veteran's 
intellectual capacity.  

The VA physician diagnosed the veteran with some social 
impairment and assigned a GAF of 55, with moderate impairment 
of psychosocial functioning.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Comparing the veteran's PTSD symptoms reported in the August 
2003 and the October 2003 examinations to the criteria of the 
General Rating Formula, the Board finds that the 
manifestations more closely approximate the criteria for the 
application of a rating of 50 percent.  

As noted, the veteran was examined by a private psychiatrist 
and by a VA psychiatrist.  Of the two examiners, the private 
psychiatrist presented an arguably more severe disability 
picture.  However, both examinations are consistent in that 
the overall disability picture presented in each is within 
the criteria for a 50 percent rating.  

The criteria for the 50 percent rating require occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  

Dr. H. in this regard reported manifestations that fit 
squarely within these criteria: 20 percent depression, 
auditory hallucinations, impaired memory, getting lost while 
traveling, and the inability to socialize with family.  The 
VA examiner also reported symptoms squarely within these 
criteria: hypervigilant, nightmares 3 times per week with 
intrusive thoughts and flashbacks, and limited social 
relationships.  

However, neither Dr. H. nor the VA examiner described 
symptoms that produced social and occupational impairment 
consistent with the criteria for the next higher, 70 percent 
rating; i.e., occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Very few of the 
characteristic symptoms cited in the criteria are reported in 
the examinations, and none of those that are mentioned (such 
as occasional suicide ideation) are shown to contribute in 
any degree to occupational or social impairment.  

The Board has also considered the veteran's GAF scores in 
adjudicating this claim.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

As noted, Dr. H. assigned a GAF score of 41 in August 2003.  
GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

On the other hand, the VA examiner assigned a GAF of 55 in 
October 2003.  GAF scores between 51 and 60 reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The two examiners therefore assigned GAF scores indicative of 
markedly different levels of severity.  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).  

Given the facts in this case, the Board finds, after close 
examination of the two psychiatric examinations, including 
the GAF scores, that the veteran's PTSD manifestations most 
closely approximate the schedular criteria for the 50 percent 
rating, but not more.  


ORDER

An increased rating of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling the award of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


